Citation Nr: 0908801	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-24 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin rash with a 
cyst on the face, to include as due to herbicide exposure.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from May 1967 to January 1969, to include a tour of duty in 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and January 2006 rating 
decisions by the Columbia, South Carolina, Regional Office 
(RO) of the United States Department of Veterans Affairs.

The August 2004 decision denied service connection for left 
and right shoulder disabilities, chronic fatigue syndrome, 
sinus bradycardia, discoid lupus erythematosus, and a skin 
rash with cyst on the face.  The Veteran perfected appeals 
with regard to all six issues, but in a signed April 2008 
correspondence, the Veteran stated he wished to withdraw each 
of these appeals, with the exception of the claim for service 
connection for a rash with cyst of the face.  As this 
withdrawal met the requirements of the governing regulation 
at 38 C.F.R. § 20.204, and was received prior to transfer of 
the case to the Board, it serves to end Board jurisdiction 
over those issues.  38 C.F.R. §§ 20.200, 20.204.

The January 2006 decision denied service connection for a low 
back disability.  

The issue of service connection for a low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A skin condition of the face with cyst, currently diagnosed 
as acne vulgaris, was not first manifested in service, nor 
does a preponderance of the evidence support a finding that 
any current skin disease of the face is related to active 
duty service.



CONCLUSION OF LAW

Service connection for a skin rash with a cyst on the face is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Legally sufficient notice was provided in this case in April 
2004 correspondence to the Veteran, which was sent prior to 
the initial adjudication of the claim.  The letter informed 
the Veteran of the general elements of a claim of service 
connection, described the evidence and information needed to 
substantiate the claim, and set forth the respective 
responsibilities of VA and the Veteran in providing such.  
Although the letter did not inform the Veteran of VA policies 
and practices with regard to assignment of effective dates 
and disability evaluations, such omission is harmless in 
light of the denial of service connection below.  No 
effective date or evaluation need be assigned.  The Board 
additionally notes that notice to the Veteran was 
supplemented in March and June 2006 correspondence, and the 
claim was then readjudicated in multiple supplemental 
statements of the case.  As the Veteran has been afforded a 
full an and fair opportunity to meaningfully participate in 
his claim, adjudication may proceed without prejudice to the 
Veteran.

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
has obtained the Veteran's service treatment and personnel 
records, as well as complete VA inpatient and outpatient 
treatment records from all VA facilities identified by the 
Veteran.  VA also requested records from the VA medical 
center in New York, as directed by the Veteran, but that 
facility has certified that no records were available.  The 
Veteran has submitted, or VA has obtained on his behalf, 
private treatment records from Dr. WGR, LC Medical Group, and 
BM Hospital.  In addition to his own statements, the Veteran 
has submitted a statement from his wife.  The Board notes 
that no VA examination has been scheduled or performed in 
connection with the claim on appeal.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Here, while the evidence 
does show a current skin disability affecting the face, there 
is no evidence of such in service.  Service treatment records 
in fact show no treatment for any skin condition.  No 
examination is warranted under such circumstances.

Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.

Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some diseases may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent 
or more within the applicable presumptive period.  Certain 
disease are specifically associated with herbicide exposure.  
38 U.S.C.A. §§ 1101(3), 1112(a), 1116; 38 C.F.R. §§ 3.307(a), 
3.309.    

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

In this case, the Veteran contends both that his current skin 
condition with a recurrent cyst of the face is directly 
related to service, and that service connection may be 
presumed based on his exposure to Agent Orange in Vietnam.  
Unfortunately, the claim must be denied under either theory 
of entitlement.

Initially, the Board notes that the Veteran's exposure to 
herbicides is established.  The Veteran served in Vietnam 
between January 9, 1962, and May 7, 1975, and regulations 
provide that exposure is presumed for such service members.  
38 C.F.R. § 3.307(a)(6)(iii).

A review of service treatment records reveals no treatment 
for or complaint of any skin problems on active duty.  At his 
January 1969 separation examination, the Veteran did not 
report any history of skin problems, and the examiner noted 
no current or past skin conditions.

The earliest record of treatment for skin complaints 
reflected in the file was in January 1995, when Dr. WGR saw 
the Veteran for an eruption of discoid lupus erythematosus.  
The Veteran was treated with topical creams and steroids, and 
by August 1997 Dr. WGR noted the condition to be stable, with 
no sign of current lesions.  The biopsied lesion was removed 
from behind the left ear.  Dr. WGR reported no other 
concurrent skin problems.

At an October 2002 Agent Orange registry examination, the 
Veteran reported that he had first developed a recurrent cyst 
of the face in 1970.  He had to have it lanced once.  On 
physical examination, no current skin rashes "of concern" 
were noted.  A history of rashes on the face and upper 
extremities was noted, and the Veteran informed the evaluator 
of his past Lupus diagnosis.  The examiner stated that there 
was no history of skin cancer "or recurrent rash that [the 
Veteran] related to Vietnam...."  The Veteran was referred to 
the dermatologist for evaluation.

At the November 2002 dermatology consultation, the Veteran 
reported acne-type lesions on his face, as well as "warts" 
on his chest.  The history of Lupus was noted; the Veteran 
was not currently on any medication for that condition.  On 
physical examination, the doctor observed multiple excoriated 
linear lesions on the face, with one active papule.  Multiple 
seborrheic keratoses on the chest and back were noted.  The 
examiner diagnosed acne vulgaris of the face; he associated 
the reported "large lesion" with this condition.  
Seborrheic keratoses and xerosis were also diagnosed.

Subsequent VA treatment records reveal continued findings of 
scarring acne, with little or no current activity.  The 
Veteran was also treated intermittently for other skin 
complaints, such as bug bites and perifolliculitis of the 
abdomen and arms.  In May 2004, the Veteran stated that he 
was concerned over growths on the skin at the sides of his 
face; he specifically asked about porphyria cutanea tarda 
(PCT) because he had been in Vietnam.  Examination showed 
small areas of depigmentation on his legs and what appeared 
to be cystic acne on the face.  The doctor stated that the 
lesions were benign and nonprogressive.  There was no PCT.  
In September 2006, a doctor noted two cystic lesions, one to 
the lateral side of each eye, but associated them with 
cutaneous lupus.  Treatment for the cutaneous lupus is 
ongoing.  By October 2007, VA doctors noted that there were 
"no obvious suspicious cutaneous masses."  Similarly, in 
January 2008, a VA examiner reported no petechiae or other 
rashes were obvious.  A February 2008  note indicates that 
recent skin lesions were related to lupus, but were well 
controlled with medications.

Considering first entitlement to service connection on a 
direct basis, the Board finds that there is no evidence of a 
nexus between currently diagnosed acne vulgaris of the face 
and service.  There is no evidence of any treatment of any 
skin condition in service or for more than 25 years after.  A 
skin condition of the face, specifically, is not clearly 
diagnosed seven years after that, in 2002.  Although the 
Veteran alleges he was treated for a cyst on the face in 
1970, there is no corroboration of the allegation, and the 
absence of ongoing treatment for such a long period of time 
both undermines the credibility of his statement and 
mitigates against a finding of a nexus.  Maxson v. West, 12 
Vet. App. 453 (1999), aff'd sub nom, Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  No doctor has opined or 
indicated that any causal link exists between service and 
current diagnosis, including as due to herbicide exposure.  
The claim must be denied on this basis.

Turning to entitlement on the basis of presumptive service 
connection, either as a chronic disease or as due to 
herbicide exposure, the Board finds that neither provision is 
applicable here, and the claim must be denied on that basis.  
The presumption of service connection applies only to 
specifically listed diseases and disabilities.  Acne 
vulgaris, the diagnosed skin condition of the face at issue 
here, is not listed either as a chronic disability under 
38 C.F.R. § 3.309(a) or as a disease related to herbicide 
exposure under 38 C.F.R. § 3.309(e).

No form of acne is listed as a presumptive chronic condition.  
38 C.F.R. § 3.309(a).  "Chloracne or other acneform disease 
consistent with chloracne" are listed as presumptively 
related to herbicide exposure, 38 C.F.R. § 3.309(e), but the 
diagnosed condition, acne vulgaris, does not fall into that 
very specific category.  Chloracne is, basically, caused by a 
reaction to chemical exposure (chlorine, typically), while 
acne vulgaris, also known as common acne, is an idiopathic 
condition and an entirely different diagnosis.  Dorland's 
Illustrated Medical Dictionary 18, 348 (30th ed. 2003).  

The Board stresses that the decision here considers only 
those manifestations of acne vulgaris, identified through VA 
treatment records.  Other signs and symptoms of skin diseases 
were associated with those claims the Veteran has withdrawn, 
including cutaneous lupus, and the Board makes no finding as 
to service connection of any condition other than acne 
vulgaris.


ORDER

Service connection for a skin rash with a cyst on the face is 
denied.


REMAND

In a January 2006 decision, the RO denied service connection 
for a low back disability on the grounds that the evidence of 
record failed to establish either an injury in service or a 
current disability.  In response, the Veteran submitted a 
statement dated in January 2006 setting forth the 
circumstances of an alleged low back injury, in-service 
treatment, and current disability.

In April 2006, the RO reconsidered the decision, but again 
denied service connection, finding that there was inadequate 
medical evidence of a current low back disability.  The 
Veteran had not supplied requested releases for medical 
records from private sources.  Further, the RO commented that 
the Veteran's allegations of in-service injury had already 
been considered.  Also in April 2006, the Veteran reiterated 
his allegations of in-service injury, tying it to a combat 
situation, and identifying past and current care providers.  
In August 2006, the Veteran and his wife submitted statements 
describing the functional impact of his back pain.  The 
Veteran also identified current care providers and submitted 
some private records from LC Medical Group.

The RO then again denied service connection for a low back 
disability in a March 2007 decision.  In September 2008 
correspondence, the Veteran clarified that he was withdrawing 
his appeals with regard to certain issues, but he stated, 
"However, I do not wish to withdraw my appeal concerning my 
lower back injury." Accompanying this statement was a 
resubmission of private medical records from BM Hospital 
showing current low back disability.

The Board finds that the Veteran's January 2006 
correspondence must be considered a notice of disagreement 
with the RO decision that same month.  No special wording is 
required for a notice of disagreement; all that is required 
is language which can be reasonably construed as disagreement 
and a desire for appellate review.  38 C.F.R. § 20.201.  
While he did not use the words "I disagree", he did 
specifically address the bases for the denial and the 
evidence cited in the January 2006 decision.  The Board 
considers this sufficient to meet the requirements of the 
regulation.

Moreover, the Veteran has continued to challenge the RO's 
repeated denials.  He responded to the April 2006 
reconsideration in a timely manner, and clearly considered 
the matter to be in appellate status, as per his September 
2008 statement.  Resolving all reasonable doubt in the 
Veteran's favor, the issue of service connection for a low 
back disability must be considered to be on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the agency of original jurisdiction, here 
the RO, for issuance of a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  Thus this claim is being 
remanded for issuance of a statement of the case and to give 
the Veteran the opportunity to complete an appeal.  
38 U.S.C.A. § 7105 (West 2005); 38 C.F.R. § 19.26 (2005); See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board notes that this will also afford the RO the 
opportunity to conduct additional required development, if 
any, in light of the Veteran's submissions since March 2007.  
The Veteran has alleged a specific injury in service which 
implicates the combat presumptions, and there is ample 
evidence of a current disability.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the 
Veteran and his representative on the 
issue of service connection for a low back 
disability.  If, and only if, the Veteran 
completes an appeal of this issue, the 
VAMC should return the case to the Board 
for appellate review of the issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


